PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rieland, Sumner
Application No. 16/726,842
Filed: 25 Dec 2019
For: Body Pad for Support Apparatus
:
:
:
:	DECISION ON PETITION
:



This is a decision on the petition under 37 CFR 1.78(c) filed July 21, 2021, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional Application No, 62/784,639, filed December 24, 2018, as presented in the Corrected ADS Form, filed July 21, 2021.  

The petition is GRANTED.

If the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) is presented after the time period provided by 37 CFR 1.78(a)(4), the claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application may be accepted if the reference required by 37 CFR 1.78(a)(3) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional application must be accompanied by:

(1) The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed application, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As the present petition satisfies all the above requirements, the claim under 35 U.S.C. 119(e) for the benefit of the prior-filed application is accepted as being unintentionally delayed.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the e.g., intervening reference and interference proceeding). See MPEP 211.05.

A corrected Filing Receipt, which includes the claim for the benefit of the prior-filed application, accompanies this decision on petition.

Questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt